DETAILED ACTION
This communication is responsive to applicant’s response filed February 3, 2022. Applicant’s amendment and remarks have been carefully considered.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond (US 2017/0334462).
 Richmond discloses an hourglass shaped autorack car (Fig. 1) having features as recited in the instant claims, including first and second ends, longitudinal sides, a roof assembly, and a plurality of decks (para [0049]) forming a rack, wherein the width of the car is narrowed at the center from approximately 9’11” (1st width) and increases toward both end portions with the middle portion of such increasing width portion having a second width that falls in between 9’11” and approximately 10’8” (para [0038]). The car of Richmond at approximately the first and second ends has a third width that is greater than the first and second widths. The structure of Richmond is considered to include a combination of features of instant claims 1-4.
Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US 2017/0334462).
The autorack car of Richmond is applied above.
Regarding instant claims 5 and 7-8, consider the car configuration shown in Figs. 1 and 2 of Richmond, wherein there are two middle panels 42, 44 and two end panels 46, 48. As an obvious matter of design choice through routine engineering, it would have been obvious to one of ordinary skill in the art to alternatively make any or all panels 42, 44, 46 and 48 of Richmond each into two smaller panels to achieve expected convenience thereof, such as for easy handling. In such case, the one of the two 
Regarding instant claim 9, consider the configuration of the roof shown in Fig. 1 of Richmond, wherein the roof portion near the end of the car has a constant width. Therefore, the corresponding end roof panel described above is considered to have the same constant width.
Regarding instant claim 10, the structure of Richmond, as modified above, is considered to have a configuration with the varied width as recited in instant claim 10. See also para [0038] of Richmond, which includes a width description corresponding to that recited in instant claim 10.
Claims 1, 5-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US 2017/0334462) in view of Varnes (US 3,474,740).
Richmond discloses an hourglass shaped autorack car having features similar to those recited in the instant claims, including first and second ends, longitudinal sides, a roof assembly, and a plurality of decks (para [0049]) forming a rack, wherein the width of the car is narrowed at the center from approximately 9’11” (1st width) and increases toward both end portions with the middle portion of such increasing width portion having a second width that falls in between 9’11” and approximately 10’8” (para [0038]). The 
Regarding instant claims 12-13 and 16, the car of Richmond, as modified, is considered to include width values as recited in instant claims 12-13 and 16. See also para [0038] of Richmond, which includes a width description corresponding to that recited in instant claims 12-13 and 16.
Claims 19-20 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 5,579,697) in view of Slick (US 1,292,899).
Burke (Fig. 2) shows an autorack rail car having features similar to those recited in the instant claims, including fixed-width roof assembly 46, roof rails having upper edges attached to the lower edges of roof assembly 46, and lower portions attached to the sidewalls, wherein the roof rails are coupled to the roof assembly and to the 
Regarding instant claim 20, consider the first width corresponding to the areas in between the reinforcing ribs and located proximate to the center of the railcar of Burke, as modified, wherein such first width is obviously smaller than the second width corresponding to the reinforced rib areas located at areas away from the center of the railcar.
Responses to Applicant’s Arguments:
Applicant’s arguments are not persuasive. Regarding applicant’s argument that Richmond does not describe a roof assembly having an hourglass shape, i.e., being narrow in the center and wider toward the ends, consider Fig. 1 of Richmond, which shows an overhead view of an autorack railcar of the present invention, and in paragraph [0041] of Richmond, the autorack railcar of the present invention is also described as having a roof, and the width of the autorack railcar is generally constant over a vertical dimension of the autorack car. Such disclosure of Smith is considered to 
Regarding applicant’s argument that “there is no disclosure of Slick that a bottom of a roof rail conforms to a contour of a sidewall of a variable-width railcar”, note that the word “contour” simply means an outline of a structure. In the instant case, it refers to the outline/contour of the top edge of a sidewall connected to the bottom of the roof rail, wherein such outline/contour at the top edge of the sidewall is not necessary to have the same variable-width configuration of the main body of the sidewall.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617